Case: 12-20129       Document: 00512062939         Page: 1     Date Filed: 11/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 26, 2012

                                     No. 12-20129                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



JAMIE V. HOLMES,

                                                  Plaintiff-Appellant
v.

AIR LIQUIDE USA, L.L.C; AIR LIQUIDE INDUSTRIAL U.S. L.P., doing
buisness as Air Liquide America,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-2580


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Jamie V. Holmes appeals the district court’s dismissal
of her discrimination claims against Defendants-Appellees Air Liquide USA,
L.L.C., and Air Liquide Industrial U.S. L.P. (collectively, “Air Liquide”), based
on the parties’ arbitration agreement (“ADR Agreement”). She contends on
appeal that the Dodd-Frank Wall Street Reform and Consumer Protection Act,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-20129       Document: 00512062939         Page: 2     Date Filed: 11/26/2012



                                       No. 12-20129

Pub. L. No. 111-203, 124 Stat. 1376 (2010) (“Dodd-Frank Act” or “Act”) renders
the ADR Agreement unenforceable. We disagree and AFFIRM.
       Following her termination in 2010, Holmes sued her former employer, Air
Liquide, asserting claims under the Americans with Disabilities Act, the Texas
Commission on Human Rights Act, Title VII of the Civil Rights Act of 1964 , and
the Family and Medical Leave Act. Air Liquide moved to compel arbitration
according to the terms of the parties’ 2006 ADR Agreement.1 The district court
found the ADR Agreement valid and enforceable, granted Air Liquide’s motion
to compel arbitration, and dismissed the case. Holmes v. Air Liquide USA LLC,
No. H-11-2580, 2012 WL 267194, at *7 (S.D. Tex. Jan. 30, 2012). Holmes timely
appealed.
       This court reviews the district court’s grant of a motion to compel
arbitration de novo. Am. Heritage Life Ins. Co. v. Orr, 294 F.3d 702, 708 (5th
Cir. 2002). The two-step inquiry to determine whether the parties should be
compelled to arbitrate requires the court to establish (1) “whether the parties
agreed to arbitrate the dispute,” and, if so, (2) “whether any federal statute or
policy renders the claims non-arbitrable.” Banc One Acceptance Corp. v. Hill,
367 F.3d 426, 429 (5th Cir. 2004) (internal citation and quotation marks
omitted). Holmes does not challenge the district court’s finding that the parties
entered into a valid and enforceable arbitration agreement. Instead, she argues
that certain provisions of the Dodd-Frank Act render the ADR Agreement
invalid and unenforceable.2

       1
        In relevant part, the agreement reads: “All disputes arising out of or relating to the
interpretation and application of this ADR Agreement or the employee’s employment with Air
Liquide or the termination of employment . . . shall be resolved through ADR, including
binding arbitration if necessary.”
       2
         Holmes also contends that the Dodd-Frank Act applies retroactively, thereby
invalidating the ADR Agreement. We acknowledge the current debate in the district courts
on this matter. Compare Wong v. CKX, Inc., No. 11 Civ. 6291(JGK), 2012 WL 3893609
(S.D.N.Y. Sept. 10, 2012) (applying arbitration provisions of Dodd-Frank retroactively), with

                                              2
     Case: 12-20129      Document: 00512062939         Page: 3    Date Filed: 11/26/2012



                                      No. 12-20129

       Critically, Holmes admits that none of her claims arise under the Dodd-
Frank Act or have anything to do with the provisions addressed in the Dodd-
Frank Act. She nonetheless argues that the Act precludes arbitration of her
claims because the ADR Agreement’s broad scope (“all disputes”) would require
arbitration if she had brought them under the Act. She attempts to support this
assertion by contrasting the language in three provisions of the Act. Compare
7 U.S.C. § 26(n)(2) (“Commodity Exchanges Provision”), and 18 U.S.C. §
1514A(e)(2)     (“Sarbanes-Oxley       Provision”)    (prohibiting     any    “predispute
arbitration agreement [from being] valid or enforceable, if the agreement
requires arbitration of a dispute arising under this section”), with 12 U.S.C. §
5567(d)(2) (“Bureau of Consumer Financial Protection Provision”) (prohibiting
predispute arbitration agreements “to the extent that [they require] arbitration
of a dispute arising under this section”).
       Holmes posits that while Congress drafted the Bureau of Consumer
Financial Protection Provision using the language “to the extent that,” thereby
requiring a claim to arise under that statute before the pre-dispute arbitration
provision would apply, there is no such requirement in the Sarbanes-Oxley or
Commodity Exchanges Provisions. Therefore, Holmes argues, because the ADR
Agreement encompasses “all disputes,” and because the former two provisions
do not contain the limiting “to the extent” language, the fact that Holmes could
have brought Sarbanes-Oxley and Commodity Exchanges Act claims renders the
entire agreement invalid, even though she did not actually assert these claims.
       Holmes’s argument is unavailing. Because she brings no Dodd-Frank
claims, the ADR Agreement does not “require[] arbitration of a dispute arising



Blackwell v. Bank of Am. Corp., No. 7:11-2475-JMC-KFM, 2012 WL 1229673 (D.S.C. Mar. 22,
2012) (refusing to apply Dodd-Frank to retroactively bar arbitration agreements). Because we
conclude that the Dodd-Frank Act does not apply here, however, we do not reach Holmes’s
retroactivity argument.

                                             3
    Case: 12-20129    Document: 00512062939     Page: 4   Date Filed: 11/26/2012



                                 No. 12-20129

under [the Commodity Exchanges or Sarbanes-Oxley Provisions].” See 7 U.S.C.
§ 26(n)(2); 18 U.S.C. § 1514A(e)(2). Thus, the Act does not foreclose arbitration
here. Any other decision would lead to the untenable conclusion that the Act
wholesale invalidates all broadly-worded arbitration agreements (of which there
are many) even when plaintiffs bring wholly unrelated claims.          We must
interpret the Act in a manner that avoids such unreasonable results. See
Birdwell v. Skeen, 983 F.2d 1332, 1337 (5th Cir. 1993); cf. Gonzales v. Oregon,
546 U.S. 243, 267 (2006) (“‘Congress, we have held, does not alter the
fundamental details of a regulatory scheme in vague terms or ancillary
provisions—it does not, one might say, hide elephants in mouseholes.’” (citations
omitted)). We conclude that the Dodd-Frank Act did not invalidate the ADR
Agreement for the disputes Holmes actually brought.
      AFFIRMED.




                                       4